DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 fails to further limit the subject matter of the claim 1. Claim 1 requires a graded aluminum content.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074,725) and Chiu et al (US Publication No. 2019/0273145).
Regarding claim 1, Cho discloses a semiconductor device, comprising: a substrate Fig 1, 100; and a gate strip disposed over the substrate Fig 1, 100 and comprising: a high-k layer Fig 1, 320 ¶ 0025 disposed over the substrate; an work function metal layer Fig 1, 330 ¶0027 disposed over the high-k layer ¶0027; and a barrier layer Fig 1, 342 disposed over the work function metal layer Fig 1, 330 and comprising at least one first film containing TiAlN, TaAlN or AIN ¶0028, 0038. Cho discloses all the limitations except the type of dopant on the work function metal layer.
Whereas Chou discloses a substrate Fig 1, 100; and a gate disposed over the substrate Fig 1, 100 and comprising: a high-k layer Fig 1, 120 disposed over the substrate; an N-type work function metal layer Fig 1, 150 disposed over the high-k layer ¶0027 (Column 3, line 25-36). Cho and Chou are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dopant for the work function layer and incorporate an N type dopant to provide the 
Whereas Chiu discloses an aluminum content of the barrier layer is increased from a bottom of barrier layer towards a top surface of the barrier layer ¶0036, 0050. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the aluminum concentration of the barrier layer and incorporate the teachings of Chiu to improve manufacturing process and device performance ¶0036.
Regarding claim 2, Cho discloses wherein the first film is in physical contact with the work function metal layer Fig 1.
Regarding claim 3, Cho discloses wherein the barrier layer comprises a second film between two first films, and the second film contains TiN ¶0032-0034,0038.
Regarding claim 4, Cho discloses wherein the barrier layer comprises a plurality of first films and a plurality of second films alternately stacked, and the plurality of second films contains TiN ¶0032-0034,0038.
Regarding claim 8, Chou discloses wherein the gate strip further comprises a P-type work function metal layer Fig 1, 170 between the N-type work function metal layer Fig 1, 150  and the high-k layer Fig 1, 120.
Regarding claim 10, Chou discloses wherein the N- type work function metal layer comprises TiAl, TiAlC, TaAl, TaAIC or a combination thereof(Column 3, line 25-36).
Fig 2.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074725) and Chiu et al (US Publication No. 2019/0273145) and in further view of Edge et al (US Publication No. 2014/0162447).
Regarding claims 5-6, as best understood, Cho and Chou disclose all the limitations but silent on the aluminum content. Whereas Edge discloses wherein an aluminum content of the first film ranges from 10 at% to 90 at%; wherein an aluminum content of the first film keeps substantially constant;  an aluminum content of the first film is increased away from the work function metal layer ¶0046; Claim 12. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the barrier layer and incorporate TiAlN with specific aluminum content since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074725) and in further view of Chang et al (US Publication No. 2019/0140082).
Regarding claim 9, Cho and Chou disclose all the limitations but silent on the material choice. Whereas Chang discloses wherein the gate strip is free of titanium Fig 2. Cho and Chang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Chou et al (US Patent No. 10,074,725) and Chiu et al (US Publication No. 2019/0273145) and in further view of Park et al (US Publication No. 2016/0358921).
Regarding claim 12, Cho and Chou disclose all the limitations but silent on the type of device. Whereas Park discloses wherein the substrate is a planar substrate without fins or a substrate with nanowires Fig 2A. Cho and Park are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of device as a matter of design choice.

s 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Lai et al (US Publication No. 2016/0093616).
Regarding claim 21, Cho discloses a semiconductor device, comprising: a substrate Fig 1, 100; and a gate strip disposed over the substrate Fig 1, 100 and comprising: a high-k layer Fig 1, 320 ¶ 0025 disposed over the substrate; an work function metal layer Fig 1, 330 ¶0027 disposed over the high-k layer ¶0027; and a barrier layer Fig 1, 342 disposed over the work function metal layer Fig 1, 330 and comprising at least one first film containing TiAlN, TaAlN or AIN ¶0028, 0038. Cho discloses all the limitations except the type of dopant on the work function metal layer and the arrangement of the work function layer relative to the barrier layer.
Whereas Lai discloses a P-type work function metal layer ¶0020 disposed over the high-k layer; and a barrier layer disposed over the P-type work function metal layer and comprising at least one first film containing TiA1N, TaAlN or AIN ¶0023, wherein the barrier layer is separated from the P-type work function metal layer ¶0023. Cho and Lai are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dopant for the work function layer and incorporate a P type dopant to provide the desired type of device (e.g. N type/P type transistor).

Regarding claim 23, Cho discloses wherein the barrier layer comprises a plurality of first films and a plurality of second films alternately stacked, and the plurality of second films contains TiN ¶0032-0034,0038.
Regarding claim 25,Lai  discloses wherein the gate strip further comprises an N-type work function metal layer between the P-type work function metal layer and the high-k layer ¶0020-0023.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Lai et al (US Publication No. 2016/0093616) and in further view of Edge et al (US Publication No. 2014/0162447).
Regarding claims 24, Cho discloses all the limitations but silent on the aluminum content. Whereas Edge discloses wherein an aluminum content of the first film ranges from 10 at% to 90 at%¶0046; Claim 12. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the barrier layer and incorporate TiAlN with specific aluminum content since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811